Citation Nr: 1815382	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-29 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

The Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to May 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared before the undersigned at a hearing in October 2017.


FINDING OF FACT

The Veteran's tinnitus is related to his active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.   


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  For a disease explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) provide a method of establishing service connection through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a disease of the nervous system, tinnitus is a chronic disease.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  Moreover, tinnitus is a disease which is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  Wood v. Derwinski, 1 Vet. App. 190 (1991); Washington v. Nicholson, 19 Vet. App. 362 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The Veteran testified in October 2017 that he currently experiences ringing in his ears.  He asserts the ringing sensation has been constantly present since he served in the Navy.  The Veteran filed written statements and testified before a Decision Review Officer (DRO) in September 2014 that while in service he routinely visited the firing range to train with a handgun.  He recounted training weekly, firing up to 100 rounds of ammunition, without use of hearing protection.  The veteran asserts that he first observed ringing in his ears after these training sessions.  He testified to seeking treatment for the ringing sensation while in service in February 1974.  Service treatment records indicate he was seen for an ear problem in February 1974.  Additional in-service noise exposure from cannons, whistles, and machinery is also noted in the record.

The Veteran claims his only significant noise exposure occurred in service.  He served as a police officer for more than 30 years and acknowledged regularly training with his police handgun during his career.  However, he explained in testimony before the DRO, that following police regulations, he always wore hearing protection for this training. 

The Veteran first filed a claim for tinnitus in September 2010.  In a supporting statement from October 2010 the Veteran asserted, "I only recently found out that this condition I have is called tinnitus and is related to exposure to loud noises over time."  Shortly before filing this claim, the Veteran was examined in July 2010 by a private medical professional at the C. B. Hearing Centers.  The examiner reported the Veteran suffers from "mild tinnitus."  The Board finds the Veteran's October 2010 statement is credible as it is consistent with his actions in pursuing his claim.

A May 2001 VA audiology examination is of record.  It notes the Veteran "denied having any tinnitus."  However, as the Veteran's October 2010 statement makes clear, at the time of this examination, he was unaware the ringing in his ears was called tinnitus.  At a May 2011 audiology examination, the Veteran reported ringing in his ears in service after training on the firing range.  He noted the ringing became constant after about 3 months of training at the range.  The examiner opined that the Veteran's tinnitus was less likely than not due to his service, in part, because he did not file a claim for tinnitus with his September1999 hearing loss claim.  The Board finds that because the Veteran was unaware in 2001 that the ringing in his ears was called tinnitus or that it could be caused by acoustic trauma, the delay in filing a claim for tinnitus does not indicate an absence of his symptoms prior to his 2010 claim.  Thus, the May 2011 examiner's opinion is entitled to little weight.

In summary, the relevant evidence consists of a May 2011 negative etiology opinion that is entitled to little weight and the Veteran's competent and credible lay testimony of experiencing ringing in his ears during military service after being on the firing range and experiencing those symptoms since that time until the present.  Accordingly, after resolving any reasonable doubt in favor of the Veteran, the Board finds that the evidence both for and against the claim is at least in a state of equipoise.  Thus, entitlement to service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


